Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made effective as of July 1, 2009, by and between
Impac Mortgage Holdings, Inc., a Maryland corporation (“Employer” or “IMH”), and
Joseph R. Tomkinson, an individual (“Employee”).

 

R E C I T A L S

 

WHEREAS, Employee is knowledgeable of and skillful in the business of Employer,
which includes acquiring for investment and sale non-conforming residential
mortgage loans and mortgage backed securities and performing mortgage operations
for affiliates or related entities of Employer (the “Business”);

 

WHEREAS, Employer believes that Employee is an integral part of its management
and currently is and will become more knowledgeable of and be in part
responsible for developing the Business;

 

WHEREAS, Employee possesses extensive management experience and knowledge
regarding the Business, including confidential information concerning service
marketing plans and strategy, business plans and projections and the formulas
and models pertaining thereto, customer needs and peculiarities, finances,
operations, billing methods and customer lists;

 

WHEREAS, Employer desires that Employee continue his employment as Chief
Executive Officer of Employer; and

 

WHEREAS, Employee is willing to be employed by Employer and provide services to
Employer and any affiliates or related entities of Employer (as more fully
described in Exhibit A attached hereto) under the terms and conditions herein
stated.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and for other good and valuable consideration, it is
hereby agreed by and between the parties hereto as follows:

 

1.             Employment, Services and Duties.

 

1.1           Employer hereby employs Employee and Employee hereby accepts such
employment full-time (subject to those exceptions, if any, set forth below) as
Chief Executive Officer of Employer to perform the duties and functions
generally required by such a position  to insure and work for the profitability
of Employer and its affiliates and subsidiaries , to perform such other duties
or functions as are reasonably required or as may be prescribed from time to
time or as otherwise agreed. Employee shall render his services by and subject
to the instructions and under the direction of the Board of Directors of
Employer to whom Employee shall directly report.

 

1

--------------------------------------------------------------------------------


 

1.2           Employee acknowledges and agrees that Employee may be required by
Employer to devote a portion of his working time to perform functions for
Employer’s affiliates or related entities and that such services are to be
performed pursuant to and consistent with Employee’s duties and obligations
under this Agreement.

 

1.3           Employee will at all times faithfully, industriously and to the
best of his ability, experience and talents perform all of the duties required
of and from him pursuant to the terms of this Agreement. Employee will devote
his full business energies and abilities and all of his business time to the
performance of his duties hereunder and will not, without Employer’s prior
written consent, render to others any service of any kind (whether or not for
compensation) that would interfere with the full performance of Employee’s
duties hereunder, and in no event will   engage in any activities that compete
with the Business or that could create a reasonably foreseeable conflict of
interest or the appearance of a reasonably foreseeable conflict of interest;
provided that nothing contained in this Section 1.3 shall preclude Employee from
engaging in or managing Employee’s outside  investments.

 

2.             Term and Termination.

 

2.1           The term of this Agreement shall be through December 31, 2012,
unless extended by the mutual written agreement of Employer and Employee.

 

2.2           Employee’s employment shall terminate prior to the expiration of
the term set forth in Section 2.1 upon the happening of any of the following
events:

 

(a)           Voluntary termination by Employee other than for Good Reason (as
defined below); provided that Employee shall be required to provide Employer
with at least 90 days prior written notice of such voluntary termination;

 

(b)           Death of Employee;

 

(c)           Employer may terminate Employee under this Agreement for “cause”
if any of the following occurs (any determination of “cause” as used in this
Agreement shall be made only by an affirmative majority vote of the Board of
Directors (not including Employee in the deliberations or vote on the same, if a
director) of Employer):

 

(i)            Employee is convicted of (or pleads nolo contendere to) (A) a
crime of dishonesty or breach of trust, including such a crime involving either
the property of Employer (or any affiliate, subsidiary, or related entity of
Employer) or the property entrusted to Employer (or any affiliate, subsidiary,
or related entity of Employer) by its clients, including fraud, or embezzlement
or other misappropriation of funds belonging to Employer (or any affiliate,
subsidiary, or related entity of Employer) or any of their respective clients,
or (B) a felony leading to incarceration of more than 90 days or the payment of
a penalty or fine of $100,000 or more;

 

2

--------------------------------------------------------------------------------


 

(ii)           Employee materially and substantially fails to perform Employee’s
job duties properly assigned to Employee after being provided 30 days prior
written notification by the Board of Directors of Employer setting forth those
duties that are not being performed by Employee; provided that Employee shall
have a reasonable time to correct any such failures to the extent that such
failures are correctable and Employer may not terminate Employee for “cause” on
the basis on any such failure that is cured within a reasonable time.

 

(iii)          Employee has engaged in willful misconduct or gross negligence in
connection with his service to Employer (or any affiliate, subsidiary, or
related entity of Employer) that has caused or is causing material harm to
Employer (or any affiliate, subsidiary, or related entity of Employer); or

 

(iv)          Employee’s material breach of any of the terms of this Agreement
or any other obligation that Employee owes to Employer (or any affiliate,
subsidiary, or related entity of Employer), including a material breach of trust
or fiduciary duty or a material breach of any proprietary rights and inventions
or confidentiality agreement between Employer and Employee (or between Employee
and any affiliate, subsidiary, or related entity of Employer)(as such agreements
may be adopted or amended from time to time by Employer and Employee).

 

(d)           By mutual agreement between Employer and Employee;

 

(e)           The date when Employee is declared legally incompetent under the
laws of the State of California, or if Employee has a mental or physical
condition that can reasonably be expected to prevent Employee from carrying out
his essential duties and obligations under this Agreement for a period of
greater than six months (any such condition an “Incapacitating Condition”),
notwithstanding Employer’s reasonable accommodations (to the extent required by
law);

 

(f)            Employer may terminate Employee under this Agreement at will (and
without cause) upon written notice at any time. Unless otherwise provided in
such notice, such termination shall be effective immediately upon providing
written notice to Employee; or

 

(g)           Employee may terminate his employment under this Agreement for
Good Reason upon providing Employer at least 90 days prior written notice of
such termination stating the basis on which Employee has determined that he has
Good Reason to terminate his employment; provided that Employer shall have a
reasonable time after receiving such notice to cure any event that would
constitute Good Reason for Employee to terminate his employment (provided such
event is curable) and Employee may not terminate his employment for Good Reason
on the basis of any such event that is cured within a reasonable time.
Notwithstanding the foregoing portion of this Section 2.02(g), the
aforementioned 90-day notice and reasonable cure period shall not apply to
Section 2.02(g)(iv). “Good Reason” shall mean:

 

3

--------------------------------------------------------------------------------


 

(i)            the assignment to Employee of duties materially inconsistent
with, or a substantial reduction or alteration in, the authority, duties or
responsibilities of Employee as set forth in this Agreement, without Employee’s
prior written consent;

 

(ii)           the principal place of the performance of Employee’s
responsibilities and duties is changed to a location more than 65 miles from the
location of such place as of the date of this Agreement, without Employee’s
prior written consent;

 

(iii)          a material breach by Employer of this Agreement, including a
reduction by Employer of Employee’s Base Salary or other compensation provided
for herein, without Employee’s prior written consent; or

 

(iv)          a failure by Employer to obtain from any acquirer of Employer,
before any Acquisition (as defined below) takes place, an agreement to assume
and perform this Agreement.

 

2.3           Except as set forth in Section 4, in the event that Employee’s
employment is terminated pursuant to Section 2.2(a), 2.2(b), 2.2(c), 2.2(d) or
2.2(e) herein, neither Employer nor Employee shall have any remaining duties or
obligations under this Agreement, except that Employer shall pay to Employee, or
his legal representatives, on the date of termination of employment (the
“Termination Date”) or, with respect to any bonuses, incentive compensation
payments or reimbursement for expenses, as promptly as practical after the
Termination Date, the following:

 

(a)           Such compensation as is due pursuant to Sections 3.1(a) and
3.1(d), earned through the Termination Date;

 

(b)           A Bonus pursuant to Section 3.1(b), pro-rated through the
Termination Date (with 80% of said amount then payable and the balance payable
immediately after the preparation of that year’s audited financials);

 

(c)           Any expense reimbursements due and owing to Employee for
reasonable and necessary business and entertainment expenses of Employer
incurred by Employee prior to the Termination Date; and

 

(d)           The dollar value of all accrued and unused paid time off that
Employee is entitled to through the Termination Date.

 

2.4           Except as set forth in Section 4, in the event that Employee’s
employment is terminated pursuant to Section 2.2(f) or 2.2(g), neither Employer
nor Employee shall have any remaining duties or obligations under this
Agreement, except that Employer shall pay to Employee, or his representatives,
the amounts set forth in Section 2.3 at the times set forth in Section 2.3 and
the following (provided that payments for health insurance coverage shall be
made to an insurance provider):

 

4

--------------------------------------------------------------------------------


 

(a)           An additional 18 month’s worth of Base Salary or through the
balance of the contract term (whichever is less) to be paid as follows:

 

(i)            Up to 12 month’s worth of Base Salary paid eight days after
Employee signs and delivers to Employer the Waiver and Release Agreement
required pursuant to Section 2.5; and

 

(ii)           Up to 6 month’s worth of Base Salary paid over the 6-month period
succeeding the Termination Date (paid at the times set forth in Section 3.1(a)).

 

(b)           Premiums for continuation of Employee’s health insurance benefits
under Employer’s group health insurance plan, pursuant to COBRA, for the 18
month period succeeding the Termination Date (with such health insurance
coverage to be at a level and quality equivalent to the health insurance
coverage provided by Employer to Employee immediately prior to the Termination
Date, “Equivalent Coverage”); provided that Employer shall pay such premiums
only so long as (during said 18 month period) Employee remains eligible for such
Equivalent Coverage under COBRA;

 

(c)           Incentive Compensation to be determined and paid as follows:

 

(i)            On the Termination Date, Employee will be paid an amount equal to
the 80% of the Annual Bonus earned as of the Termination Date with the remaining
20% paid immediately following the calculation of that year’s audited financial

 

(d)           The payments set forth in Sections 2.4(a), (b) and (c) above are
referred to herein collectively as the “Severance Payments” and each as a
“Severance Payment.”

 

2.5           As a condition precedent of Employee or his estate receiving any
Severance Payment from Employer, whether in a lump sum payment or a string of
payments or in the form of payment of benefits, Employee or his estate shall, in
consideration for payment of such amount or benefit, sign and deliver to
Employer (against the execution and delivery of the same by the other parties
thereto) the form of Waiver and Release Agreement attached hereto as Exhibit B.
Such Waiver and Release Agreement will not be construed to include any release
of any indemnification rights Employee may have against Employer pursuant to
Employer’s Articles of Incorporation or bylaws, any indemnification agreement or
California Labor Code Section 2800.

 

2.6           This Agreement shall not be terminated by Employer merging with or
otherwise being acquired by another entity, whether or not Employer is the
surviving entity, or by Employer transferring of all or substantially all of its
assets (any such event, an “Acquisition”).

 

2.7           In the event of any Acquisition, the surviving entity or
transferee, as the case may be, shall be bound by and shall have the benefits of
this Agreement, and Employer shall not enter into any Acquisition unless the
surviving entity or transferee, as the case may be, agrees to be bound by the
provisions of this Agreement.

 

5

--------------------------------------------------------------------------------


 

3.             Compensation.

 

3.1           As the total consideration for Employee’s services rendered
hereunder, Employee shall be entitled to the following during the period that
Employee is employed hereunder:

 

(a)           A base salary of $600,000 per year (“Base Salary”), payable in
equal installments semi-monthly on those days when Employer normally pays its
employees;

 

(b)           An Annual Bonus in an amount equal to 7.5% of IMH’s Adjusted Net
Earnings as defined in Exhibit C attached hereto (the “Annual Bonus”).  The
Annual Bonus shall be prorated from July 1, 2009 to December 31, 2009, and shall
be calculated and paid annually thereafter.  An amount equal to 80% of the
estimated Annual Bonus shall be paid within 10 days after IMH has determined its
Adjusted Net Earnings for the year for which the Annual Bonus is to be paid. 
The remaining amount shall be finally calculated and paid within 10 days after
the release of IMH’s audited financial statements for the year in question.  The
Annual Bonus shall not exceed in any calendar year an amount equal to 2.5 times
Employee’s annual Base Salary; provided that Employee may elect each year on or
before December 31 of the prior year, to receive an Annual Bonus equal to 5.0%
of IMH’s Adjusted Net Earnings, to be paid in the same manner, and in such case
the Annual Bonus shall not be subject to any cap;

 

(c)           A Special Bonus in the amount of $250,000 (“Special Bonus”). 
Employer and Employee agree that $175,000 of the Special Bonus has already been
paid to Employee in 2009.  The remaining amount, in the sum of $75,000, shall be
paid to Employee in three quarterly payments in the amount of $25,000 per
quarter, for 3 consecutive quarters, payable within 10 days of the end of each
quarter.  Employee must be employed on the last day of the quarter to be
eligible to receive the quarterly payments.  This Special Bonus shall not be
included in any severance or other calculation payable under Section 2.4 of this
Agreement.

 

(d)           An Incentive Bonus equal to 10% of the net gain arising from the
sale or disposition of special items as identified by the Board (“Incentive
Bonus”).  This Incentive Bonus shall not be included in any severance or other
calculation payable under Section 2.4 of this Agreement.;

 

(e)           Employee shall accrue paid time off during the period he is
employed hereunder at the rate of five weeks per calendar year, subject to any
vacation benefit accrual cap established by Employer (i.e., once the cap has
been reached, further accrual shall cease until Employee uses some or all of his
accrued time to fall below the accrual cap). The timing of Employee’s vacation
shall be governed by Employer’s usual policies applicable to all employees;

 

6

--------------------------------------------------------------------------------


 

(f)            Employee is entitled to participate in any policies or plans
regarding benefits of employment, including pension,  group health, disability
insurance and other employee welfare benefit plans now existing or hereafter
established to the extent that Employee is eligible under the terms of such
plans. Despite the foregoing, Employee is entitled to participate in any such
plan or program only if the executive officers of Employer generally are
eligible to participate in such plan or program. Employer may, in its sole
discretion and from time to time, establish additional senior management benefit
programs as it deems them appropriate. Employee understands that any such plans
may be modified or eliminated in Employer’s sole discretion in accordance with
applicable law; and

 

(g)           Such other benefits as the Board of Directors of Employer, in its
sole discretion, may from time to time provide.

 

3.2           During the period that Employee is employed hereunder, Employer
shall reimburse Employee for reasonable and necessary business and entertainment
expenses incurred by Employee on behalf of Employer in connection with the
performance of Employee’s duties hereunder.

 

3.3           IMH shall instruct the CFO, any other employees of IMH who assist
in preparing any Incentive Compensation Report (or any information on which any
Annual Bonus or Incentive Compensation Report is based) and the Auditors that if
any such party at any time determines that one or more Incentive Compensation
Reports was inaccurate in any way, then any and all such parties who make such a
determination shall promptly notify the Compensation Committee of any and all
such inaccuracies and the reasons supporting such determination. If the
Compensation Committee at any time prior to the end of the 12 month period after
the filing of the annual tax return for IMH (or any consolidated annual tax
return including IMH) covering the period for which the bonus or incentive
compensation payment in question relates (said 12 month period, the
“Determination Period”) determines that the bonus or incentive compensation
payment in question was calculated incorrectly and underpaid, its shall
immediately so notify the Employer and Employer shall, within 15 days after such
determination by the Compensation Committee, pay the amount owed to Employee due
to such underpayment. If the Compensation Committee at any time during the
Determination Period determines that the bonus or incentive compensation payment
in question was calculated incorrectly and overpaid, it shall so notify the
Employer and Employer shall offset such overpayment against the next bonus or
incentive compensation payment(s) to Employee until any and all such
overpayments are offset in their entirety; provided that (a) if no bonus or
incentive compensation payments are paid to Employee within 180 days after the
Compensation Committee determined that any such overpayment was made, then
Employer may, in its discretion, require Employee to repay (and in which case
Employee shall repay) the overpayment to Employer at any repayment schedule and
rate determined by Employer and (b) if the Compensation Committee makes such an
overpayment determination after Employee’s employment is terminated, then
Employee shall repay any and all such overpayments to Employer at any repayment
schedule and rate determined by Employer. Notwithstanding the foregoing, the
Compensation Committee shall have no obligation to independently investigate the
accuracy of any Incentive Compensation Report or any calculation or conclusion
contained in any such report.

 

7

--------------------------------------------------------------------------------


 

3.4           Employee may elect to defer any portion of his Base Salary,
bonuses, or incentive compensation into an approved, Employer sponsored deferred
compensation plan; provided that Employer has no obligation to provide such a
deferred compensation plan. All Base Salary, bonuses, and incentive
compensation, whether or not deferred, shall be deemed to be earned and
immediately vested upon distribution to Employee or deferral into a deferred
compensation plan.

 

3.5           There shall be no inflation or any other automatic adjustments to
any of the compensation paid to Employee under this Agreement.

 

3.6           Employer shall have the right to deduct from the compensation due
to Employee hereunder any and all sums required for social security and
withholding taxes and for any other federal, state, or local tax or charge which
may be in effect or hereafter enacted or required as a charge on the
compensation of Employee.

 

3.7           During the period that Employee is employed hereunder, Employer
shall pay to Employee an automobile allowance in the amount of $1,200 per month
(prorated for any partial month during the employment period).

 

4.             Non-Competition.

 

4.1           At all times during Employee’s employment hereunder, and, if
Employee’s employment is terminated pursuant to Section 2.2(f) or 2.2(g), during
the 18 month period of time (or less, if the payment period provided for in 2.4
herein is less ) after such termination (the “Post-Termination Payment Period”)
and in consideration for any and all payments and benefits provided to Employee
pursuant to this Agreement, during the Post-Termination Payment Period, Employee
shall not (without Employer’s express written consent) , directly or indirectly,
engage or participate in, prepare or set up, assist (unless through a passive
investment) or have any interest in any person, partnership, corporation,
limited liability company, firm, association, or other business organization,
entity or enterprise (whether as an employee, officer, director, member, agent,
security holder, creditor, consultant or otherwise) that engages in any activity
in those geographic areas where Employer conducts the Business, which activity
is the same as, similar to, or competitive with any activity now engaged in by
Employer or its affiliates or related entities or in any way relating to the
Business. Notwithstanding the foregoing, Employee may elect at any point during
the Post-Termination Payment Period to forego any future remaining payments or
benefits payable under Section 2.4, in which case the limitations set forth in
this Section 4.1 shall terminate at the time of such election.

 

4.2           Nothing contained in Section 4.1 shall be deemed to preclude
Employee from purchasing or owning, directly or beneficially, as a passive
investment, less than five percent of any class of publicly traded securities of
any entity so long as Employee does not actively participate in or control,
directly or indirectly, any investment or other decisions with respect to such
entity.

 

5.             No Compensation from Related Entities. Without prior  approval
from Employer’s Board of Directors, Employee shall not directly  receive
compensation from any company with whom Employer or any of its affiliates (as
“affiliate” is defined in Rule 405 promulgated under the Securities Act of 1933)
has any financial, business or affiliated relationship.

 

8

--------------------------------------------------------------------------------


 

6.             Confidentiality; Non-Solicitation and Proprietary Rights.
Concurrently with signing this Agreement, Employee and Employer will sign a
Proprietary Rights and Inventions Agreement in the form attached hereto as
Exhibit D (the “Proprietary Rights and Inventions Agreement”).

 

7.             Copies of Agreement.  Employee authorizes Employer to send a copy
of the Proprietary Rights and Inventions Agreement to any and all future
employers which Employee may have, and to any and all persons, firms, and
corporations, with whom Employee may become affiliated in a business or
commercial enterprise, and to inform any and all such employers, persons, firms
or corporations that Employer intends to exercise its legal rights should
Employee breach the terms of the Proprietary Rights and Inventions Agreement or
should another party induce a breach of that agreement on Employee’s part.

 

8.             Severable Provisions. The provisions of this Agreement are
severable and if any one or more provisions is determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provisions to the extent enforceable, shall nevertheless
be binding and enforceable.

 

9.             Arbitration. To the fullest extent allowed by law, any
controversy, claim or dispute between Employee and Employer (or any of its
stockholders, directors, officers, employees, affiliates, agents, successors or
assigns) relating to or arising out of Employee’s employment or the cessation of
that employment will be submitted to final and binding arbitration in Orange
County, California for determination in accordance with the American Arbitration
Association’s (“AAA”) National Rules for the Resolution of Employment Disputes,
as the exclusive remedy for such controversy, claim or dispute. In any such
arbitration, the parties may conduct discovery to the same extent as would be
permitted in a court of law. The arbitrator shall issue a written decision, and
shall have full authority to award all remedies which would be available in
court. The arbitrator shall be required to determine all issues in accordance
with existing case law and the statutory laws of the State of California.
Employer shall pay the arbitrator’s fees and any AAA administrative expenses. In
the event Employee files a claim to collect unpaid payments or benefits payable
under Section 2.4, the prevailing party shall be awarded reasonable attorneys
fees and costs. Any judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. Possible disputes covered by
the above include unpaid wages, breach of contract, torts, violation of public
policy, discrimination, harassment, or any other employment-related claims under
laws including Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the California Fair
Employment and Housing Act, the California Labor Code, and any other federal or
state constitutional provisions, statutes or laws relating to an employee’s
relationship with his employer. However, claims for workers’ compensation
benefits and unemployment insurance (or any other claims where mandatory
arbitration is prohibited by law) are not covered by this arbitration agreement,
and such claims may be presented to the appropriate court or government agency.
BY AGREEING TO THIS MUTUAL AND BINDING ARBITRATION PROVISION, BOTH EMPLOYEE AND
EMPLOYER GIVE UP ALL RIGHTS TO TRIAL BY JURY. This arbitration policy is to be
construed as broadly as is permissible under relevant law. EMPLOYER AND EMPLOYEE
HAVE READ THIS SECTION 9 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.

 

/s/ RM

 

/s/ JT

Employer’s Initials

 

Employee’s Initials

 

9

--------------------------------------------------------------------------------


 

10.          Injunctive Relief. The parties hereto agree that any breach or
threatened breach of Section 4 of this Agreement or the Proprietary Rights and
Inventions Agreement will cause substantial and irreparable damage to Employer
in an amount and of a character difficult to ascertain. Accordingly, to prevent
any such breach or threatened breach, and in addition to any other relief to
which Employer may otherwise be entitled, Employer will be entitled to immediate
temporary, preliminary and permanent injunctive relief through appropriate legal
proceedings in any arbitration, without proof of actual damages that have been
incurred or may be incurred by Employer with respect to such breach or
threatened breach. Employee expressly agrees that Employer will not be required
to post any bond or other security as a condition to obtaining any injunctive
relief pursuant to this Section 10, and Employee expressly waives any right to
the contrary. Employee agrees that this Section 10 is without prejudice to the
rights of the parties to compel arbitration pursuant to Section 9.

 

11.          Entire Agreement. This Agreement and the Exhibits attached hereto
contain the entire agreement of the parties relating to the subject matter
hereof, and the parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement that are not set
forth otherwise herein or the Exhibits attached hereto. This Agreement
supersedes any and all prior agreements, written or oral, with Employer relating
to Employees employment with Employer and any other subject matter of this
Agreement. Any such prior agreements are hereby terminated and of no further
effect and Employee, by the execution hereof, agrees that any compensation
provided for under any such prior agreement is specifically superseded and
replaced by the provision of this Agreement; subject to the following: (i) any
and all compensation previously deferred under any pre-existing deferred
compensation plan shall immediately be paid to Employee without condition or
limitation; and (ii) this Agreement is not intended to supercede, cancel or
replace any stock option or dividend equivalent right payments that Employee may
have or otherwise be entitled to receive. The parties hereto agree that in no
event shall an oral modification of this Agreement be enforceable or valid.

 

12.          Governing Law. This Agreement is and shall be governed and
construed in accordance with the laws of the State of California, regardless of
any laws on choice of law or conflicts of law of any jurisdiction.

 

13.          Notice. All notices hereunder must be in writing and shall be
sufficiently given for all purposes hereunder if properly addressed and
delivered personally by documented overnight delivery service, by certified or
registered mail, return receipt requested, or by facsimile or other electronic
transmission service at the address or facsimile number, as the case may be, set
forth below. Any notice given personally or by documented overnight delivery
service is effective upon receipt. Any notice given by registered mail is
effective upon receipt, to the extent such receipt is confirmed by return
receipt. Any notice given by facsimile transmission

 

10

--------------------------------------------------------------------------------


 

is effective upon receipt, to the extent that receipt is confirmed, either
verbally or in writing by the recipient. Any notice which is refused, unclaimed
or undeliverable because of an act or omission of the party to be notified, if
such notice was correctly addressed to the party to be notified, shall be deemed
communicated as of the first date that said notice was refused, unclaimed or
deemed undeliverable by the postal authorities, or overnight delivery service.

 

If to Employer:

 

Impac Mortgage Holdings, Inc.

19500 Jamboree Blvd.

Irvine, California 92612

Telephone:    (949) 475-3600

Facsimile:      (949) 475-3969

Attention:       Ronald Morrison, Esq.

General Counsel

 

If to Employee:

 

Joseph R. Tomkinson

 

Telephone:

Facsimile:

 

14.          Amendments And Waivers. This Agreement may not be amended,
modified, superseded, canceled, or any terms waived, except by written
instrument signed by both parties, or in the case of waiver, by the party to be
charged.

 

15.          Successor and Assigns. This Agreement is not assignable by
Employee, nor by Employer except to an affiliated or successor entity. This
Agreement is binding on the parties’ heirs, executors, administrators, other
legal representatives, successors, and, to the extent assignable, their assigns.

 

16.          Representations. The person executing this Agreement on behalf of
Employer hereby represents and warrants on behalf of himself and Employer that
he is authorized to represent and bind Employer. Employee specifically
represents and warrants to Employer that he is not now under any contractual or
quasi-contractual obligations that is inconsistent or in conflict with this
Agreement or that would prevent, limit or impair Employee’s performance of his
obligations under this Agreement, (b) he has had the opportunity to be
represented by legal counsel of his choosing in preparing, negotiating,
executing and delivering this Agreement; and (c) fully understands the terms and
provisions of this Agreement.

 

11

--------------------------------------------------------------------------------


 

17.          Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original for all
purposes. This Agreement may be executed by a party’s signature transmitted by
facsimile (“fax”), and copies of this Agreement executed and delivered by means
of faxed signatures shall have the same force and effect as copies hereof
executed and delivered with original signatures. All parties hereto may rely
upon faxed signatures as if such signatures were originals. Any party executing
and delivering this Agreement by fax shall promptly thereafter deliver a
counterpart signature page of this Agreement containing said party’s original
signature. All parties hereto agree that a faxed signature page may be
introduced into evidence in any proceeding arising out of or related to this
Agreement as if it were an original signature page.

 

18.          Rules of Construction. This Agreement has been negotiated by the
parties and is to be interpreted according to its fair meaning as if the parties
had prepared it together and not strictly for or against any party. References
in this Agreement to “Sections” refer to Sections of this Agreement, unless the
context expressly indicates otherwise. References to “provisions” of this
Agreement refer to the terms, conditions, restrictions and promises contained in
this Agreement. References in this Agreement to laws and regulations refer to
such laws and regulations as in effect on this date and to the corresponding
provisions, if any, of any successor law or regulation. At each place in this
Agreement where the context so requires, the masculine, feminine or neuter
gender includes the others and the singular or plural number includes the other.
Forms of the verb “including” mean “including without limitation” unless the
context expressly indicates otherwise. “Or” is inclusive and includes “and”
unless the context expressly indicates otherwise. The introductory headings at
the beginning of Sections of this Agreement are solely for the convenience of
the parties and do not affect any provision of this Agreement.

 

[SIGNATURE PAGE FOLLOWS THIS PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

 

“EMPLOYER”

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ R. Morrison

 

Name:

R. Morrison

 

Title:

GC, EVP

 

 

 

 

 

“EMPLOYEE”

 

 

 

/s/ Joseph R. Tomkinson

 

JOSEPH R. TOMKINSON

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WAIVER AND RELEASE AGREEMENT

 

For full and valuable consideration, including, but not limited to, severance
payments made and to be made by Impac Mortgage Holdings, Inc., and any
affiliate, subsidiary, or related entity of Impac Mortgage Holdings, Inc.
(collectively, “Employer”) to Joseph R. Tomkinson (“Employee”) pursuant to the
Employment Agreement between Employer and Employee dated as of July 1, 2009,
(the “Employment Agreement”), Employee, on the one part, and Employer on the
other part, hereby enter into this Waiver and Release Agreement (“Waiver”), and
each agrees to waive and release the other and, as the case may be, the other’s
stockholders, directors, officers, employees, affiliates, agents, successors and
assigns, if any, from all known and unknown claims, agreements or complaints
related to or arising under Employee’s employment with Employer, including, but
not limited to, any claim arising out of Employee’s termination, any express or
implied agreement between Employee and Employer (other than each party’s
respective rights and obligations under Sections 2.3, 2.4 and 4.1 of the
Employment Agreement and the Proprietary Rights and Inventions Agreement), and
any other federal or state constitutional provisions, statutes or laws relating
to an employee’s relationship with his employer, including, but not limited to,
Title VII of the Civil Rights Act of 1964, the Employee Retirement Income
Security Act, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, the California Fair Employment and Housing Act, and the
California Labor Code.

 

This Waiver shall not include a waiver of any of the following: (i) any right to
defense and/or indemnification that Employee may have under California Labor
Code section 2802, or under any defense and indemnification policy or agreement;
(ii) any claim for breach of any pension, 401k, deferred compensation or stock
option plan of Employer; or (iii) any claim that Employee may have against any
officer, director, employee, or agent of Employer for defamation or intentional
interference with prospective employment or business advantage.

 

This Waiver includes a waiver of any rights the parties may have under
Section 1542 of the California Civil Code, which states:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Employee’s Waiver is conditioned upon Employer’s performance of all of its
severance obligations pursuant to Sections 2.3 and 2.4 of the Employment
Agreement. In the event that Employer materially breaches its severance
obligations under the Employment Agreement, then Employee shall be entitled to
pursue any claims as though this Waiver did not exist, and the statute of
limitations for any such claims shall be deemed to have been tolled during the
period from the date of Employee’s termination through the date Employer
breached its obligations.

 

 

EXHIBIT B

 

 

 

DRAFT

 

1

--------------------------------------------------------------------------------


 

Employer’s Waiver is conditioned upon Employee’s performance of all of his
obligations pursuant to Section 4.1 of the Employment Agreement. In the event
that Employee materially breaches his non-compete obligations under the
Employment Agreement, then Employer shall be entitled to pursue any claims as
though this Waiver did not exist, and the statute of limitations for any such
claims shall be deemed to have been tolled during the period from the date of
Employee’s termination through the date Employee breached his obligations. The
parties to this Waiver each acknowledge that each may hereafter discover facts
different from or in addition to those now known or believed to be true with
respect to the claims, suits, rights, actions, complaints, agreements,
contracts, causes of action, and liabilities of any nature whatsoever that are
the subject of the above release, and the parties expressly agree that this
Waiver shall be and remain effective in all respects regardless of such
additional or different facts.

 

Employee is advised as follows: (i) Employee should consult an attorney
regarding this Waiver before executing it; (ii) Employee has 21 days in which to
consider this Waiver and whether Employee will enter into it; (iii) this Waiver
does not waive rights or claims that may arise after it is executed; and (iv) at
anytime within seven days after executing this Waiver, Employee may revoke this
Waiver. This Waiver shall not become effective or enforceable until the seven
day revocation period set forth herein has passed.

 

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Employment Agreement.

 

Dated:

 

 

 

 

 

JOSEPH R. TOMKINSON

 

 

 

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ANNUAL BONUS

 

Adjusted Net Earnings:

 

For purposes hereof, “Adjusted Net Earnings” shall mean:

 

Impac Mortgage Holdings “Net Earnings (loss) attributable to common
stockholders” (referred to herein as “NEACS”) as reported in its periodic SEC
reports, provided that such amount shall be adjusted by reversing the following,
to the extent such adjustments were made in calculating such NEACS:

 

(a) any accrual already made with respect to the Annual Bonus, Special Bonus, or
Incentive Bonus of Joseph Tomkinson or William Ashmore:

 

(b) any adjustment relating to change in fair value of net trust assets;

 

(c) any adjustment relating to change in fair value of long term debt;

 

(d) any adjustment relating to noncash level yield long term debt;

 

(e) any charge relating to amortization of deferred charges;

 

(f) any adjustment relating to the following items within earnings of
discontinued operations: (1) LOCOM and (2) repurchase liability provision.

 

See Exhibit C-1which is attached hereto as an example of the manner in which
IMH’s Adjusted Net Earnings shall be adjusted.

 

 

EXHIBIT C

 

 

 

DRAFT

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PROPRIETARY RIGHTS AND INVENTIONS AGREEMENT

 

In consideration of my employment by Impac Mortgage Holdings, Inc., a Maryland
corporation (the “Company”), and the compensation I receive from the Company, I
agree to certain restrictions placed by the Company on my use and development of
information and technology, as more fully set out below.

 

1.          Proprietary Information. I understand that the Company possesses and
will possess Proprietary Information which is important to its business. For
purposes of this Agreement, “Proprietary Information” is information that was or
will be developed, created, or discovered by or on behalf of the Company or any
of its affiliates, subsidiaries, or related entities, or which became or will
become known by, or was or is conveyed to the Company, which has commercial
value in the Company’s business or the business of any of the Company’s
affiliates or related entities, unless (i) the information is or becomes
publicly known through lawful means; (ii) the information was rightfully in my
possession or part of my general knowledge prior to my employment by the Company
as specifically identified and disclosed by me in Exhibit A attached hereto; or
(iii) the information is disclosed to me without confidential or proprietary
restriction by a third party who rightfully possesses the information (without
confidential or proprietary restriction) and who did not learn of it directly
from the Company or any of its affiliates or related entities.

 

Proprietary Information includes information (whether conveyed orally or in
writing) relating to (i) client/customer lists, vendor lists or other lists or
compilations containing client, customer or vendor information; (ii) information
about investment techniques or strategies, investment research or analysis,
business techniques or strategies, processes, costs, profits, markets, marketing
plans, forecasts, sales or commissions; (iii) plans for new investment
techniques and strategies; (iv) the compensation, performance and terms of
employment of other employees; (v) all other information that has been or will
be given to me in confidence by the Company (or any affiliate or related entity
of the Company); (vi) software in various stages of development, and any
designs, drawings, schematics, specifications, techniques, models, data, source
code, algorithms, object code, documentation, diagrams, flow charts, research
development, processes and procedures relating to any software; (vii) any
documents, books, papers, drawings, schematics, models, sketches, computer
programs, databases or other data, including electronic data recorded or
retrieved by any means, that contain any Proprietary Information; and (viii) any
information described above which the Company or any of its affiliates or
related entities obtains from another party and which the Company or any of its
affiliates or related entities treats as proprietary or designates as
Proprietary Information.

 

2.          Company Materials. I understand that the Company and its affiliates,
subsidiaries, and related entities possess or will possess “Company Materials”
which are important to their respective businesses. For purposes of this
Agreement, “Company Materials” are documents or other media or tangible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company or any of its
affiliates or related entities, whether such documents have been prepared by me
or by others. “Company Materials” include charts, graphs, notebooks, customer
lists, computer software, media or printouts, sound recordings and other
printed, typewritten or handwritten documents, as well as financial models and
the like.

 

 

 

EXHIBIT D

 

 

 

 

 

 

DRAFT

 

1

--------------------------------------------------------------------------------


 

3.          Intellectual Property.

 

3.1      All Proprietary Information and all right, title and interest in and to
any patents, patent rights, copyrights, trademark rights, mask work rights,
trade secret rights, and all other intellectual and industrial property and
proprietary rights that currently exist or may exist in the future anywhere in
the world (collectively “Rights”) in connection therewith shall be the sole
property of the Company or its affiliates or related entities, as the case may
be. I hereby assign to the Company any Rights I may have or acquire in such
Proprietary Information. At all times, both during my employment with the
Company and after its termination, I will keep in confidence and trust and will
not use or disclose any Proprietary Information or anything relating to it
without the prior written consent of an officer of the Company except as may be
necessary and appropriate in the ordinary course of performing my duties to the
Company. The disclosure restrictions of this Agreement shall not apply to any
information that I can document is generally known to the public through no
fault of mine. Nothing contained herein will prohibit me from disclosing to
anyone the amount my wages.

 

3.2      All Company Materials shall be the sole property of the Company. I
agree that during my employment with the Company, I will not remove any Company
Materials from the business premises of the Company or deliver any Company
Materials to any person or entity outside the Company, except as I am required
to do in connection with performing the duties of my employment. I further agree
that, immediately upon the termination of my employment by me or by the Company
for any reason, or for no reason, or during my employment if so requested by the
Company, I will return all Company Materials, apparatus, equipment and other
physical property, and any reproduction of such property, excepting only (i) my
personal copies of records relating to my compensation and (ii) my copy of this
Agreement.

 

3.3      I agree that all “Inventions” (which term includes patentable or
non-patentable inventions, original works of authorship, derivative works, trade
secrets, trademarks, copyrights, service marks, discoveries, patents,
technology, algorithms, computer software, application programming interfaces,
protocols, formulas, compositions, ideas, designs, processes, techniques,
know-how, data and all improvements, rights and claims related to the
foregoing), which I make, conceive, reduce to practice or develop (in whole or
in part, either alone or jointly with others) during my employment, shall be the
sole property of the Company to the maximum extent permitted by Section 2870 of
the California Labor Code. I hereby assign, without further consideration, all
such Inventions to the Company (free and clear of all liens and encumbrances),
and the Company shall be the sole owner of all Rights in connection therewith.
No assignment in this Agreement shall extend to Inventions, the assignment of
which is prohibited by Labor Code Section 2870, which states:

 

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

2

--------------------------------------------------------------------------------


 

1.          Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.

 

2.          Result from any work performed by the employee for the employer.

 

I acknowledge that all original works of authorship which are made by me (in
whole or in part, either alone or jointly with others) within the scope of my
employment and which are protectable by copyright are “works made for hire,” as
defined in the United States Copyright Act (17 USCA, Section 101). I will not
disclose Inventions covered by this Section 3.3 to any person outside the
Company, unless I am requested to do so by management personnel of the Company.

 

3.4      I agree to disclose promptly to the Company all Inventions and relevant
records, which records will remain the sole property of the Company. I further
agree that all information and records pertaining to any idea, process,
trademark, service mark, invention, technology, computer program, original work
or authorship, design, formula, discovery, patent, or copyright that I do not
believe to be an Invention, but is conceived, developed, or reduced to practice
by me (in whole or in part, either alone or jointly with others) during my
employment, shall be promptly disclosed to the Company (such disclosure to be
received in confidence). I will also disclose to the Company all Inventions
conceived, reduced to practice, used, sold, exploited or developed by me (in
whole or in part, either alone or jointly with others) within one (1) year of
the termination of my employment with the Company (“Presumed Inventions”); such
disclosures shall be received by the Company in confidence, to the extent they
are not assigned to the Company in Section 3.3, and do not extend such
assignment. Because of the difficulty of establishing when any Presumed
Invention is first conceived or developed by me, or whether it results from
access to Proprietary Information or the Company’s equipment, facilities, and
data, I agree that all Presumed Inventions and all Rights associated therewith
shall be presumed to be Inventions subject to assignment under Section 3.3. I
can rebut this presumption if I prove that a Presumed Invention is not an
Invention subject to assignment under Section 3.3.

 

3.5      I agree to perform, during and after my employment, all acts deemed
necessary or desirable by the Company to permit and assist it, at the Company’s
expense, in evidencing, perfecting, obtaining, maintaining, defending and
enforcing Rights or my assignment with respect to such Inventions in any and all
countries. Should the Company be unable to secure my signature on any document
necessary to apply for, prosecute, obtain, enforce or defend any Rights relating
to any assigned Invention, whether due to my mental or physical incapacity or
any other cause, I hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents, as my agents and attorneys-in-fact, with
full power of substitution, to act for and in my behalf and instead of me, to
execute and file any documents and to do all other lawfully permitted acts to
further the above purposes with the same legal force and effect as if executed
by me.

 

3

--------------------------------------------------------------------------------


 

3.6      Any assignment of copyright hereunder (and any ownership of a copyright
as a work made for hire) includes all rights of paternity, integrity, disclosure
and withdrawal and any other rights that may be known as or referred to as
“moral rights” (collectively “Moral Rights”). To the extent such Moral Rights
cannot be assigned under applicable law and to the extent the following is
allowed by the laws in the various countries where Moral Rights exist, I hereby
waive such Moral Rights and consent to any action of the Company that would
violate such Moral Rights in the absence of such waiver and consent. I will
confirm any such waivers and consents from time to time as requested by the
Company.

 

3.7      Attached hereto as Exhibit A is a complete list of all existing
Inventions to which I claim personal ownership of as of the date of this
Agreement and that I desire to specifically clarify are not subject to this
Agreement, and I acknowledge and agree that such list is complete. If no such
list is attached to this Agreement, I represent that I have no such Inventions
at the time of signing this Agreement.

 

3.8      I understand that nothing in this Agreement is intended to expand the
scope of protection provided me by Sections 2870 through 2872 of the California
Labor Code.

 

4.          Prior Actions and Knowledge. I represent and warrant that from the
time of my first contact or communication with the Company, I have held in
strict confidence all Proprietary Information and have not (i) disclosed any
Proprietary Information or delivered any Company Materials to anyone outside of
the Company or any affiliate or related entity of the Company, or (ii) used,
copied, published, or summarized any Proprietary Information or removed any
Company Materials from the business premises of the Company, except to the
extent necessary to carry out my responsibilities as an employee of the Company.

 

5.          Non-Solicitation of Employees. I agree that for a period of twelve
months following the termination of my employment with the Company, I will not,
on behalf of myself or any other person or entity, solicit the services of any
person who was employed by the Company or any affiliate, subsidiary, or related
entity of the Company on the date of my termination of employment or at any time
during the six month period prior to the termination of my employment.

 

6.          No Conflict with Obligations to Third Parties. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary or confidential information acquired by me in
confidence or in trust prior to my employment with the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith or in conflict with my employment with the Company.

 

7.          Remedies. I recognize that nothing in this Agreement is intended to
limit any remedy of the Company under the California Uniform Trade Secrets Act.
I recognize that my violation of this Agreement could cause the Company
irreparable harm, the amount of which may be extremely difficult to estimate,
making any remedy at law or in damages inadequate. Therefore, I agree that the
Company shall have the right to apply to any court of competent jurisdiction for
an order restraining any breach or threatened breach of this Agreement and for
any other relief the Company deems appropriate. This right shall be in addition
to any other remedy available to the Company.

 

4

--------------------------------------------------------------------------------


 

8.          Survival. I agree that my obligations under Sections 3.1 through
3.6, 5 and 6 shall continue in effect after termination of my employment,
regardless of the reason or reasons for termination, and whether such
termination is voluntary or involuntary on my part, and that the Company is
entitled to communicate my obligations under this Agreement to any future
employer or potential employer of mine.

 

9.          Controlling Law. This Agreement is and shall be governed and
construed in accordance with the laws of the State of California, regardless of
any laws on choice of law or conflicts of law of any jurisdiction.

 

10.        Severable Provisions. The provisions of this Agreement are severable
and if any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.

 

11.        Successors and Assigns. This Agreement shall be effective as of the
date I execute this Agreement and shall be binding upon me, my heirs, executors,
assigns, and administrators and shall inure to the benefit of the Company, its
subsidiaries, successors and assigns.

 

12.        Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original for all
purposes. This Agreement may be executed by a party’s signature transmitted by
facsimile (“fax”), and copies of this Agreement executed and delivered by means
of faxed signatures shall have the same force and effect as copies hereof
executed and delivered with original signatures. All parties hereto may rely
upon faxed signatures as if such signatures were originals. Any party executing
and delivering this Agreement by fax shall promptly thereafter deliver a
counterpart signature page of this Agreement containing said party’s original
signature. All parties hereto agree that a faxed signature page may be
introduced into evidence in any proceeding arising out of or related to this
Agreement as if it were an original signature page.

 

13.        Rules of Construction. This Agreement has been negotiated by the
parties and is to be interpreted according to its fair meaning as if the parties
had prepared it together and not strictly for or against any party. References
in this Agreement to “Sections” refer to Sections of this Agreement, unless the
context expressly indicates otherwise. References to “provisions” of this
Agreement refer to the terms, conditions, restrictions and promises contained in
this Agreement. References in this Agreement to laws and regulations refer to
such laws and regulations as in effect on this date and to the corresponding
provisions, if any, of any successor law or regulation. At each place in this
Agreement where the context so requires, the masculine, feminine or neuter
gender includes the others and the singular or plural number includes the other.
Forms of the verb “including” mean “including without limitation” unless the
context expressly indicates otherwise. “Or” is inclusive and includes “and”
unless the context expressly indicates otherwise. The introductory headings at
the beginning of Sections of this Agreement are solely for the convenience of
the parties and do not affect any provision of this Agreement.

 

5

--------------------------------------------------------------------------------


 

14.        Amendments and Waivers. This Agreement may not be amended, modified,
superseded, canceled, or any terms waived, except by written instrument signed
by both parties, or in the case of waiver, by the party to be charged.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT OTHER THAN THE PROMISES
AND REPRESENTATIONS EXPRESSLY STATED IN THIS AGREEMENT AND IN THE EMPLOYMENT
AGREEMENT ENTERED INTO BETWEEN ME AND THE COMPANY CONCURRENTLY HEREWITH. I HAVE
COMPLETELY NOTED ON EXHIBIT A TO THIS AGREEMENT ANY PROPRIETARY INFORMATION AND
INVENTIONS THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT.

 

Dated as of: July 1, 2009

 

 

JOSEPH R. TOMKINSON

 

 

Accepted and Agreed to:

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.,

 

a Maryland corporation

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYEE’S DISCLOSURE

 

Gentlemen:

 

1.          Except for the information and ideas listed below that rightfully
became part of my general knowledge prior to my first contact or communication
with the Company or any of its affiliates, subsidiaries, or related entities, I
represent that I am not in the possession of and have no knowledge of any
information that can be considered the Proprietary Information of Impac Funding
Corporation, a California corporation (the “Company”), other than information
disclosed by Company or any of its affiliates or related entities during my
employment negotiations or my prior employment with the Company or any of its
affiliates or related entities, which I understand and agree is the Proprietary
Information of Company or its affiliates, subsidiaries, or related entities, as
the case may be.

 

2.          Except for the complete list of Inventions set forth below, I
represent that I (in whole or in part, either alone or jointly with others) have
not made, conceived, developed or first reduced to practice any Inventions
relevant to the subject matter of my employment with the Company prior to my
employment with the Company or any of its affiliates, subsidiaries, or related
entities.

 

o         No Inventions

 

o         See below:

 

 

 

o         Additional sheets attached

 

 

 

 

 

JOSEPH R. TOMKINSON

 

EXHIBIT A

TO PROPRIETARY RIGHTS AND INVENTIONS AGREEMENT

 

 

DRAFT

 

1

--------------------------------------------------------------------------------